J-S71022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CATHERINE LE SCHACK,                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MARK LE SCHACK,

                            Appellant                No. 558 WDA 2015


                     Appeal from the Order March 24, 2015
              In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 13-006800-009


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and OTT, JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 22, 2016

       Mark Le Schack (“Husband”), pro se,1 appeals from the March 24,

2015 order affirming the Master’s Report and Recommendation and

equitably distributing the marital property of Husband and Appellee

Catherine Le Schack (“Wife”). We affirm.

       The trial court summarized the relevant procedural history as follows:

       The parties . . . were married on July 22, 1978[,] and separated
       on July 2, 2012. On April 12, 2013, Wife filed a Complaint in
       Divorce raising claims for divorce and equitable distribution. On
       July 18, 2013, Husband filed an Answer to Wife’s Complaint
       raising a claim for Alimony Pendente Lite (APL).

             On July 9, 2014, Husband presented a Petition for
       Bifurcation requesting this Court bifurcate the divorce proceeding
____________________________________________


1
  Husband “is a Pennsylvania-licensed attorney who has practiced law for
over twenty (20) years . . . .” Trial Court Opinion, 6/2/15, at 6.
J-S71022-15


       and economic claims as Husband wished to marry his girlfriend
       who lived in Brazil at the time. Following briefing and a full
       evidentiary hearing, this Court denied Husband’s request for
       bifurcation on November 25, 2014.

              On January 8, 2015, a one-day hearing before Master
       Chester Beattie, III, (hereinafter the “Master”) was held to
       resolve all pending economic claims, including Wife’s claim for
       equitable distribution, counsel fees and expenses, and Husband’s
       Petition for Modification of APL. On January 26, 2015, the
       Master issued a Report and Recommendation (hereinafter the
       “Master's Report”). Neither party filed timely exceptions to
       the Master’s report.

             On February 19, 2015, having failed to file his exceptions
       on time, Husband sought leave of court to file exceptions nunc
       pro tunc. This Court denied Husband’s request and further
       denied his additional motion which essentially were exceptions to
       the Master’s Report.

             On March 24, 2015, this Court adopted the Master’s Report
       as a Final Order and, on March 26, 2015, a divorce decree was
       entered. On April 6, 2015, Husband filed a Notice of Appeal to
       said Order.

Trial Court Opinion, 6/2/15, at 2–3 (emphasis in original).2

       Husband raises the following issues on appeal:

         I.   IS THE APPELLANT ENTITLED TO A MARITAL DIVISION OF
              TRUST ASSETS AND INCOME OR RECEIVE MONETARY
              COMPENSATION WHEN APPELLANT OFFERED CREDIBLE
              EVIDENCE THAT HE WAS THE INTENDED BENEFICIARY
              AND TOTALLY DEPENDENT ON THE SUPPORT FROM THE
              TRUST INCOME AND ASSETS?

        II.   IS THE APPELLANT ENTITLED TO ALIMONY PENDENTE LITE
              ON   APPEAL   AND    IS  APPELLANT   ENTITLED   TO
              MODIFICATION INCREASE RETROACTIVELY?

____________________________________________


2
    Both Husband and the trial court complied with Pa.R.A.P. 1925.



                                           -2-
J-S71022-15


       III.   DOES THE SUPERIOR COURT HAVE JURISDICTION IN THIS
              CASE AS A RESULT OF THE COURT DENYING THE RIGHT
              TO FILE EXCEPTIONS.

       IV.    WAS THE APPELLEE ENTITLED TO SANCTIONS AGAINST
              APPELLANT?

Husband’s Brief at 3 (verbatim).

       A trial court has broad discretion when fashioning an award of

equitable distribution.   Dalrymple v. Kilishek, 920 A.2d 1275, 1280 (Pa.

Super. 2007). Our standard of review is whether the trial court abused its

discretion.   Smith v. Smith, 904 A.2d 15, 19 (Pa. Super. 2006) (citation

omitted).     “An abuse of discretion is not found lightly, but only upon a

showing of clear and convincing evidence.” Yuhas v. Yuhas, 79 A.3d 700,

704 (Pa. Super. 2013) (en banc).

       Initially, we must determine whether Husband has preserved the

issues he now advances on appeal; thus, we first address Husband’s issue

III.   The time limits to be followed when filing exceptions to a master’s

report are set forth in Pa.R.C.P. 1920.55-2, which provides, in pertinent

part, as follows:

          Rule 1920.55-2. Master’s Report. Notice. Exceptions. Final
                                    Decree

                                      * * *

       (b) Within twenty days of the date of receipt or the date of
       mailing of the master’s report and recommendation, whichever
       occurs first, any party may file exceptions to the report or any
       part thereof, to rulings on objections to evidence, to statements
       or findings of fact, to conclusions of law, or to any other matters
       occurring during the hearing. Each exception shall set forth a

                                      -3-
J-S71022-15


       separate objection precisely and without discussion. Matters
       not covered by exceptions are deemed waived unless,
       prior to entry of the final decree, leave is granted to file
       exceptions raising those matters.

Pa.R.C.P. 1920.55-2(b) (emphasis added).

       The record reveals that the Master’s Report and Recommendation was

filed and mailed to the parties on January 26, 2015. Docket entries 52 and

53. Thus, any exceptions to the Master’s Report had to have been filed by

February 17, 2015.3

       The record further reveals that Husband filed exceptions to the

Master’s Report on February 18, 2015. Docket Entry 57. On February 20,

2015, Husband filed a Motion for Delayed Filing of Exceptions4 asserting that

he attempted to file exceptions electronically on February 13, 2015.          He

attached an email sent February 13, 2015, at 5:57 p.m. from the Allegheny

County webmaster acknowledging receipt of the exceptions and listing their

status as “pending,” with the following proviso: “Be advised this case is not

officially filed until it is approved by Allegheny County Civil/Family Division.

If approved, you will be notified via an electronic receipt and the official date
____________________________________________


3
    Because the twentieth day fell on Sunday, February 15, 2015, and
Monday, February 16, 2015, was President’s Day, a national holiday, the
exceptions were due by February 17, 2015. See 1 Pa.C.S. 1908 (stating
that when the last day of any period referred to in any statute falls on
Saturday or Sunday or on any legal Commonwealth of Pennsylvania or
United States holiday, such day “shall be omitted from the computation.”).
4
   The trial court has termed this filing as leave to file exceptions nunc pro
tunc.



                                           -4-
J-S71022-15


and time of filing will be the date and time listed above.” Motion for Delayed

Filing of Exceptions, 2/20/15, attachment.           Also attached is an email sent

February 17, 2015, at 10:25 a.m. from the webmaster which states: “Please

be advised that the following cases have NOT been accepted as a filing by

the Allegheny County Civil/Family Division because: Exceptions cannot be

electronically filed. They must be filed in the office. You must resubmit the

notice of intention.”        Id.   The trial court denied Husband’s Motion for

Delayed Filing of Exceptions on February 19, 2015.

      Pennsylvania Rules of Civil Procedure 239 through 239.9 establish the

framework     by     which    individual    courts   of    common    pleas   of   this

Commonwealth may promulgate local rules of civil procedure. Specifically,

Pa.R.C.P. 239.9 provides as follows:

                   Rule 239.9. Electronic Filing. Local Rule 205.4

     (a) If a court permits or requires the electronic filing of legal
     papers with the prothonotary, the court must promulgate a local
     rule designated Local Rule 205.4 which sets forth in detail the
     practice and procedure to file a legal paper electronically and
     includes the matters set forth in this rule.

In compliance with Pa.R.C.P. 239.9, Allegheny County promulgated Local

Rule 205.4, which designates, inter alia, the legal papers that can and

cannot be filed electronically for matters within the Family Division.

Allegheny County Local Rule 205.4(a)(1)(C).               In addition, the local rule

provides:




                                           -5-
J-S71022-15


       (f)(1) When a legal paper has been successfully transmitted
       electronically, the DCR’s[5] electronic filing website shall generate
       a printable acknowledgement page and shall transmit to the filer
       an initial e-mail confirming the electronic receipt of the legal
       paper and the date and time thereof. Subsequently, after the
       DCR has processed the electronic filing, the DCR shall transmit,
       to the filer, an e-mail stating the date and time of acceptance of
       the filing or stating that the filing has not been accepted and the
       reasons for non-acceptance. A legal paper will not be considered
       filed if the DCR responds to the filing by notifying the filer that
       the filer has not (i) maintained with the DCR sufficient funds to
       pay the fees and costs of the filing or (ii) authorized payment by
       credit or debit card of such fees and costs.

Allegheny County Local Rule 205.4(f)(1).

       In refusing to permit Husband’s nunc pro tunc filing of exceptions, the

trial court stated as follows:

       The standard of review in the denial of a request to file pleadings
       nunc pro tunc has been stated as follows:

              ... the standard of review applicable to the denial of
              an appeal nunc pro tunc is “whether the trial court
              abused its discretion.” An abuse of discretion is not
              merely an error of judgment but is found where the
              law is “overridden or misapplied, or the judgment
              exercised is manifestly unreasonable, or the result of
              partiality, prejudice, bias or ill will as shown by the
              evidence or the record.”

       In re M.S.K., 936 A.2d 103, 104 (Pa. Super. 2007) (citing
       Freeman v. Bonner, 761 A.2d 1193, 1194-95 (Pa. Super.
       2000)).

             Husband is a Pennsylvania-licensed attorney who has
       practiced law for over twenty (20) years, and should be fully
       aware of the importance of filing deadlines. Husband alleges
____________________________________________


5
   DCR is defined as “the Allegheny County Department of Court Records
Civil/Family Division.” Allegheny County Local Rule 205.4(a)(1).



                                           -6-
J-S71022-15


      that he was unfamiliar with the local rules of Allegheny County.
      However, Husband admits that he was aware that Allegheny
      County had local rules in place but despite this he neglected to
      keep himself abreast of these rules. He now asks this [c]ourt to
      excuse his ignorance. This [c]ourt is not so inclined.

            When a party chooses to represent h(im)self, as here
            . . . he cannot impose on the necessarily impartial
            court or master the responsibility to act as the
            party’s counsel and direct h(im) repeatedly how to
            proceed or to proceed for h(im). When a party
            decides to act on h(is) own behalf . . . he assumes
            the risk of h(is) own lack of professional, legal
            training. . . . “Where a party’s action disrupts the fair
            and orderly process of the divorce action, the court
            acts appropriately in imposing even severe sanctions
            if necessary to take control of the situation.” “Abuse
            of the court system, whether by seasoned attorneys
            or by pro se parties, cannot be tolerated.”

      Savage v. Savage, 736 A.2d 633, 647-48 (Pa. Super. 1999)
      (Internal citations omitted). Moreover, Husband was advised by
      the Department of Court Records, within the 20 day time period,
      that exceptions are not permitted to be electronically filed.
      Husband thereafter waited two (2) days past the filing deadline,
      before filing exceptions in person. Accordingly, this Court found
      that Husband failed to make a good faith effort to timely file his
      exceptions.

Trial Court Opinion, 6/2/15, at 6–7.

      Here, Husband was not permitted to file exceptions electronically.

While he proceeded pro se, Husband is a seasoned attorney who has

practiced law for twenty years.     The failure to file timely exceptions to a

master’s report waives claims of error raised on appeal. Pa.R.C.P. 1920.55-

2(b); Metzgar v. Metzgar, 534 A.2d 1057, 1058 (Pa. Super. 1987);

Sipowicz v. Sipowicz, 517 A.2d 960, 963 (Pa. Super. 1986).              Moreover,

despite Husband’s erroneous interpretation of the local rule or failure to

                                       -7-
J-S71022-15


consult the local rule regarding electronic filing of exceptions, Husband

specifically was notified the morning of February 17, 2015, the day the

appeal period expired, that electronic filing was not permitted.              Thus,

Husband still had the option to file the exceptions in a timely fashion but

chose not to do so. It is this failure that compelled the trial court to deny

Husband’s nunc pro tunc filing. We do not find that such a conclusion is an

abuse of discretion by the trial court.          The findings of the trial court are

entitled to great deference by this Court, as it had the opportunity to

observe the parties and assess their credibility.         Palladino v. Palladino,

713 A.2d 676, 678 (Pa. Super. 1998). Thus, we agree with the trial court

that Husband’s issues on appeal are waived.6

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2016


____________________________________________


6
  If we addressed the issues on the merits, we would affirm on the basis of
the trial court opinion filed June 2, 2015, and the Master’s Report and
Recommendation filed January 26, 2015.



                                           -8-
J-S71022-15




              -9-